RENDERED: APRIL 2, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0606-MR


SHARON GINTER
and JOHN GINTER                                                  APPELLANTS



                 APPEAL FROM FLEMING CIRCUIT COURT
v.               HONORABLE STOCKTON WOOD, JUDGE
                        ACTION NO. 19-CI-00077



STEVEN ANTHONY COX
and MIRANDA ALLISON COX                                            APPELLEES



                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: GOODWINE, KRAMER, AND MAZE, JUDGES.

KRAMER, JUDGE: Appellants John and Sharon Ginter are respectively the

stepfather and mother of appellee, Steven Cox; and they are the grandparents of
Steven’s two adopted sons, D.C. (age 9) and P.C. (age 7). 1 Beginning in January

2019, Steven decided to prohibit John and Sharon from visiting with D.C. and P.C.

Consequently, John and Sharon petitioned the Fleming Circuit Court for

grandparent visitation rights regarding D.C. and P.C. pursuant to KRS2 405.021.

After the parties presented their positions and evidence in support thereof at a

hearing, the circuit court ultimately entered a final judgment denying John’s and

Sharon’s petition. This appeal followed. Upon review, we affirm.

                For the sake of context, we will discuss the applicable legal

framework before delving into the facts. As indicated, the overarching issue in this

matter involves the right of grandparents to visit with their grandchildren against

the wishes of the grandchildren’s parents. In the seminal case of Troxel v.

Granville, 530 U.S. 57, 120 S. Ct. 2054, 147 L. Ed. 2d 49 (2000), the United States

Supreme Court considered grandparent visitation and the federal constitutional

implications of state statutes that permit courts to grant non-parent visitation with

children over the objections of their parents. The Court noted that the Due Process

Clause of the Fourteenth Amendment gives parents a fundamental liberty interest

in the care, custody, and control of their children. Id., 530 U.S. at 66, 120 S. Ct. at



1
  Miranda Allison Cox is Steven’s ex-wife and the adoptive mother of D.C. She has no parental
rights regarding P.C., who currently has no legal mother. As her status as an appellee tends to
indicate, Miranda does not contest the circuit court’s disposition of this matter.
2
    Kentucky Revised Statute.

                                              -2-
2060. Further, the Court recognized “a presumption that fit parents act in the best

interests of their children[,]” and as such,

             so long as a parent adequately cares for his or her
             children (i.e., is fit), there will normally be no reason for
             the State to inject itself into the private realm of the
             family to further question the ability of that parent to
             make the best decisions concerning the rearing of that
             parent’s children.
Id. at 68-69, 120 S. Ct. at 2061 (citing Reno v. Flores, 507 U.S. 292, 113 S. Ct.
1439, 123 L. Ed. 2d 1 (1993)).

             In Walker v. Blair, 382 S.W.3d 862 (Ky. 2012), our Supreme Court

discussed the impact of Troxel on Kentucky’s grandparent visitation statute, KRS

405.021(1), which states in pertinent part, “The Circuit Court may grant reasonable

visitation rights to either the paternal or maternal grandparents of a child and issue

any necessary orders to enforce the decree if it determines that it is in the best

interest of the child to do so.” The Walker Court upheld the constitutionality of the

statute, but emphasized that for the statute to comport with Troxel, courts must

presume that a fit parent acts in his or her child’s best interest:

             When considering a petition for grandparent visitation,
             the court must presume that a fit parent is making
             decisions that are in the child’s best interest. “[T]he Due
             Process Clause does not permit a [s]tate to infringe on the
             fundamental right of parents to make child rearing
             decisions simply because a state judge believes a ‘better’
             decision could be made.” So long as a parent is fit,
             “there will normally be no reason for the [s]tate to inject
             itself into the private realm of the family to further

                                           -3-
             question the ability of that parent to make the best
             decisions concerning the rearing of that parent’s
             children.” So a fit parent’s wishes are not just a factor to
             consider in determining what is in the child’s best
             interest. The constitutional presumption that a fit parent
             acts in the child’s best interest is the starting point for a
             trial court’s analysis under KRS 405.021(1).

Walker, 382 S.W.3d at 870-71 (footnotes omitted).

             Essentially, in a grandparent visitation dispute, a parent and

grandparent are not on equal footing, and a parent’s decision to deny visitation is

given special weight. Furthermore, the Walker Court explained that because a fit

parent is presumed to act in the best interest of the child, a grandparent seeking

visitation against a parent’s wishes must overcome the presumption by clear and

convincing evidence. Thus, for a court to grant visitation over the wishes of the

parents, the grandparents must establish compelling evidence, that is, clear and

convincing, that visitation is in the child’s best interest. Id. at 871. In other words,

the grandparent must show that “the fit parent is clearly mistaken in the belief that

grandparent visitation is not in the child’s best interest. If the grandparent fails to

present such evidence to the court, then parental opposition alone is sufficient to

deny the grandparent visitation.” Id. “Given that these cases involve the

fundamental right of parents to raise their children as they see fit without undue

interference from the state, the use of the [clear and convincing] heightened




                                           -4-
standard of proof is required.” Vibbert v. Vibbert, 144 S.W.3d 292, 295 (Ky. App.

2004).

               While “best interest” is a broad term, the Walker Court adopted a

nonexclusive list of factors, which initially were delineated by this Court in

Vibbert, for a trial court to consider when grandparent visitation is sought. Those

factors are:

               1) the nature and stability of the relationship between the
               child and the grandparent seeking visitation;

               2) the amount of time the grandparent and child spent
               together;

               3) the potential detriments and benefits to the child from
               granting visitation;

               4) the effect granting visitation would have on the child’s
               relationship with the parents;

               5) the physical and emotional health of all the adults
               involved, parents and grandparents alike;

               6) the stability of the child’s living and schooling
               arrangements; and

               7) the wishes and preferences of the child.

Walker, 382 S.W.3d at 871. Moreover, Walker added an additional factor: “the

motivation of the adults participating in the grandparent visitation proceedings.”
Id.




                                           -5-
             Chief among these factors is a consideration of the effect that granting

non-parent visitation would have on the child’s relationship with his parents. In

Troxel, the Court noted that “[t]he extension of statutory rights in this area to

persons other than a child’s parents . . . comes with an obvious cost. For example,

the [s]tate’s recognition of an independent third-party interest in a child can place a

substantial burden on the traditional parent-child relationship.” Id., 530 U.S. at 64,
120 S. Ct. at 2059. The Kentucky Supreme Court has recognized that this

reasoning is especially true where animosity exists between the parent and

grandparent. Walker, 382 S.W.3d at 872. “Grandparent visitation should not be

granted if it is clearly detrimental to the parent-child relationship.” Id. In Grayson

v. Grayson, 319 S.W.3d 426 (Ky. App. 2010), a trial court granted limited

grandparent visitation over the vehement objection of the parents. The paternal

grandmother therein had exhibited extreme vitriol toward her daughter-in-law and,

perhaps to a lesser degree, toward her son. In reversing the decision of the trial

court, this Court held,

             [T]he state of discord prevailing here is far more than a
             “trivial disagreement” and exceeds the bounds of a
             “family quarrel of little significance.” Requiring a child
             to have visitation with a grandparent who has extreme
             animosity toward the child’s parent would be inherently
             unhealthy for the child and would potentially undermine
             the relationship between the child and its parent. . . .
             We respect the views of the distinguished trial court. If
             this case were governed by an abuse of discretion
             standard, we might be inclined to uphold the judgment of

                                          -6-
            very limited visitation between Appellee and her
            grandchildren. We discern an endeavor by the trial court
            to preserve a thread in the torn fabric of this family. But
            this was not a discretionary ruling by the trial court. The
            court was required to apply KRS 405.021 and determine
            whether visitation was affirmatively proven by clear and
            convincing evidence to be in the children’s best interest.
            Applying this standard, we can reach no conclusion other
            than that the trial court erred as a matter of law in its
            conclusions and judgment upon the evidence.
Id. at 432 (quoting King v. King, 828 S.W.2d 630 (Ky. 1992), overruled by Walker,
382 S.W.3d at 870).

            The Court in Walker further answered the question as to whether clear

and convincing proof of a loving relationship between a grandparent and

grandchild alone is enough to overcome the parental presumption:

            Except in special circumstances, it is not enough. . . . If
            the only proof that a grandparent can present is that they
            spent time with the child and attended holidays and
            special occasions, this alone cannot overcome the
            presumption that the parent is acting in the child’s best
            interest. The grandparent must show something more—
            that the grandparent and child shared such a close bond
            that to sever contact would cause distress to the child.
            Again, these determinations are fact-intensive. To allow
            visitation on a lesser showing would put fit grandparents
            on equal footing as fit parents, which violates the Due
            Process Clause.

Walker, 382 S.W.3d at 872 (footnote omitted); see also Goodlett v. Brittain, 544
S.W.3d 656, 662 (Ky. App. 2018) (explaining that in making this determination,

“the mere existence of a close relationship between the grandparents and the


                                        -7-
children, or the fact that the children lived in the grandparents’ home for a time,

will not always be sufficient to overcome the parental presumption.” (Citation

omitted.)).

              With that said, we now turn to the case at hand. When Steven decided

to prohibit John and Sharon from visiting with D.C. and P.C. in January 2019, it

was several months after Sharon had accused him of allowing the “women in [his]

life to drag [him] around by the penis.” Her comment was overheard by Steven’s

wife, Brandis, who became upset; and when Steven repeatedly asked Sharon to

apologize for the comment over the course of the following months, Sharon

repeatedly refused. What prompted Sharon’s comment was a text Sharon had

received from Steven’s ex-wife, Miranda, complaining about plans Steven had

made to remove D.C. and P.C. from their current school district, and to instead

place them in the school district where Steven’s current wife, Brandis, was

employed as a teacher, and where Brandis’s children (e.g., D.C.’s and P.C.’s step-

siblings) were enrolled.

              In the fall of 2018, Sharon’s continued refusal to apologize for her

comment culminated into an argument between herself, John, Steven, and Brandis

at Steven’s and Brandis’s home. In sum, Steven accused Sharon of disrespecting

Brandis and not having “his back” in his relations with his ex-wife. Sharon

reiterated her refusal to apologize for her earlier comment and further accused


                                          -8-
Brandis of being a liar. John chastised Steven for yelling and for what he

perceived as Steven’s disrespect for Sharon. John and Sharon abruptly left

afterward. And, evidently, their argument was loud enough to cause one of

Brandis’s children to take D.C. and P.C. to another room in the house, shut the

door, and raise the volume on a television set to drown out the sound of it. There

is no indication D.C. and P.C. overheard the specifics of the argument. But,

according to the testimony of the Friend of the Court, both D.C. and P.C.

nevertheless heard the sound of the argument and, thereafter, understood they were

no longer seeing Sharon and John because, in their words, “Nanna said something

that hurt Daddy.”

             As indicated, after Steven later prohibited Sharon and John from

visiting D.C. and P.C., Sharon and John sought to override his wishes by suing him

in Fleming Circuit Court for visitation rights. Both sides of this dispute later

provided evidence and testimony on this subject at a hearing before a domestic

relations commissioner (DRC) of the Fleming Circuit Court. And, considering that

evidence, the DRC made the following recommended findings relevant to Walker,

supra:

             A. The nature and stability of the relationship
             between the children and the grandparents seeking
             visitation: By all testimony the children were close and
             bonded to the grandparents. They saw the grandparents
             on a very regular basis. There was no testimony from
             Steven that the children’s and the grandparents’

                                         -9-
relationship was not good – only that his relationship
with his mother was not good.

B. The amount of time the grandparent and children
spent together: Although there is some discrepancy
between the Petitioners and Steven as to the amount of
time the children spent with the Petitioners, it was still
apparent that the children had spent a great deal of time
with the Petitioners.

C. The potential detriments and benefits to the
children from granting visitation: The DRC did not
hear any testimony of a detriment to the children
continuing their relationship with the grandparents.
Steven claimed that his mother was toxic and that he
needed to get away from her (and thus wanted the
children away from her), but his actual testimony only
describes a difference in what he believes she should be
commenting upon and what she actually comments on.
Granted Sharon used some terminology that most persons
would find offensive and she has continued to refuse to
apologize. However, this only affects her relationship
with her son and his new wife – it should not affect her
relationship with the children as it was not said to them
nor is there any testimony that they heard this statement.
There are obvious benefits for continuing the grandparent
relationship and the relationship as described was normal
and healthy. Even Steven in his text message to John
acknowledged that it was not fair to the children to be
without their grandparents and that the children should be
in Petitioners’ lives.

D. The effect granting visitation would have on the
children’s relationship with the parents: As long as
Steven does not chastise his children for seeing their
grandparents (and there is no testimony that would lead
to that conclusion), there should be no effect on his
relationship with the boys other than a loss of available
time to spend with them (which is always the case in any
visitation by another with a child).

                           -10-
             E. The physical and emotional health of all the adults
             involved, parents and grandparents alike: There was
             some testimony of Sharon having a health issue in
             summer of 2018, but nothing that would interfere with
             her ability to care for the children during any visitations.
             The DRC believes that Sharon and Steven have both
             acted immaturely in the situation. A simple apology
             from Sharon would likely have prevented this entire
             Court proceedings. Steven withholding the children,
             because he is upset with his mother, is equally immature.

             F. The stability of the children’s living and schooling
             arrangements: Any visitations by the Petitioners will
             not affect the children’s living arrangements or
             schooling.

             G. The wishes and preferences of the children: Per
             the Friend of the Court the children desire to see their
             grandparents. The fact that D.C. snuck a text to his
             grandmother on her birthday is equally telling that he
             misses the relationship.

             H. The motivation of the adults participating in the
             grandparent visitation proceedings: It appears that
             Steven’s motivation is to control the parenting of the
             children without the input into his decisions by his
             mother. It appears that the Petitioners’ motivation is to
             continue a loving close bond with their grandchildren. It
             does not appear that either side in the proceeding is being
             malicious or inappropriate.

             In light of its findings, the DRC’s recommendation was for the circuit

court to grant Sharon and John visitation rights, which it further specified in detail.

Subsequently, Steven filed a bill of exceptions and contested the DRC’s

recommendations. And, after further considering this matter, the circuit court

entered an order on December 16, 2019, denying Sharon’s and John’s petition.

                                         -11-
             To summarize, the circuit court agreed after reviewing the evidence

that it “appears that feelings got hurt and needed apologies, from both sides, never

materialized only leading to a fostering of hard feelings.” However, the circuit

court emphasized that Steven was a legally fit parent – a determination no party

disputes – and as such he was entitled to the presumption that his decision to deny

visitation to John and Sharon was consistent with his children’s best interests. See

Walker, 382 S.W.3d at 870-71. Accordingly, as the circuit court correctly

determined, the dispositive issue was whether Sharon and John – who bore the

burden of proof and risk of non-persuasion in this matter – had rebutted that

presumption through clear and convincing evidence. In that respect, the circuit

court held in relevant part as follows:

             I. Findings of Fact

             ...

             3. . . . There was no testimony by the Friend of the Court
             that the children were unduly harmed by having no
             contact with their grandparents. According to the Friend
             of the Court, the children wished to see their
             grandparents. The Court agrees with the Friend of the
             Court and the DRC that visitation would be better if it did
             occur; however, the Petitioner[s] ha[ve] not met [their]
             heavy burden of showing by substantial evidence that the
             minor children are severely affected by the withdrawal of
             grandparent visitation by Respondent. The Court
             believes “[T]he state of discord prevailing here is far
             more than a ‘trivial quarrel of little significance,’”[FN]
             where the grandmother was openly critical of Father and


                                          -12-
Stepmother in the presence of the children, and especially
when grandmother has refused to apologize.

      [FN] Grayson v. Grayson, 319 S.W.3d 426,
      432 (Ky. App. 2010); citing King v. King,
      828 S.W.2d 630 (Ky. 1992).

4. This Court believes that the family quarrel in the
present case is not as offensive as in the Grayson case.
This Court agrees with the DRC that the relationship
between the parties will mend over time. The Court also
believes that the comment made by grandparent to the
parent was not proper, but not so egregious or outrageous
to completely break off the minor children’s relationship
with their grandmother. The Court also believes that the
argument between grandparent and parent that occurred
late last year was inappropriate to occur in front of the
minor children. However, with no apology forthcoming
from grandmother, the father’s authority and respect is
undermined in the eyes of the children.

...

III. Judgment

...

2. The Court finds that because the Respondent Father is
a fit parent, this Court will not order him to send the
minor children for visitation with their paternal
grandparents at this time.

3. The Court directs that if substantial evidence is
presented to the Court that the Respondent Father’s
refusal to allow grandparent visitation shows substantial
mental or emotional harm to the minor children, this
Court will revisit this issue.

4. The Court orders that the Respondent Father,
Respondent’s wife, and Petitioners shall negotiate and

                           -13-
             determine under which circumstance and conditions that
             parties may agree that grandparents are permitted to have
             contact with the minor children. Such conditions would
             have to include, at a minimum, a sincere
             acknowledgement and apology to the father and children
             that open criticism and ridicule of Father was
             inappropriate.

             As the final paragraphs of what is set forth above tend to indicate, the

circuit court, in its wise discernment, intended for the December 16, 2019 order to

remain non-final to permit Sharon and John to either adduce evidence supporting

that Steven’s “refusal to allow grandparent visitation shows substantial mental or

emotional harm to the minor children,” or to privately negotiate a resolution to this

matter with Steven, prefaced with a “sincere acknowledgement and apology to the

father and children that open criticism and ridicule of Father was inappropriate.”

Rather than doing so, however, Sharon and John filed a motion for the circuit court

to make its order final and appealable. On April 14, 2020, the circuit court granted

their motion, for the following reasons:

             The Court requested the parties meet and if no agreement
             could be reached, the parties were to appear in front of
             Judge Wood. The Court has been advised that the parties
             could not agree on a meeting place; the relationships
             have deteriorated; there has been no movement toward a
             reconciliation; the Petitioners/grandparents do not wish
             to attempt a settlement conference; and that
             Petitioners/grandparents wish to make the Court’s ruling
             in its December 16, 2019 order final and appealable.

             Due to the inability of the parties to agree on anything,
             and due to Petitioners not being willing to participate in a

                                           -14-
                settlement conference, the Court hereby designates its
                December 16, 2019 order to be final and appealable, with
                no just cause for delay.

                This appeal followed. In their brief before this Court, Sharon and

John re-emphasize paragraphs “A” through “H” of the DRC’s findings, set forth

above, and assert those findings demonstrate they adduced substantial evidence in

support of their petition for visitations rights. Furthermore, they point out that the

DRC believed their evidence justified granting their petition. With respect to their

latter point, however, the DRC’s beliefs or conclusions based upon the evidence

are entitled to no weight whatsoever. See Eiland v. Ferrell, 937 S.W.2d 713, 716

(Ky. 1997) (explaining a circuit court has “the broadest possible discretion with

respect to the use it makes of reports” or recommendations of a DRC.” (Citations

omitted)).

                And regarding their former point, it makes little difference whether

they did or did not adduce substantial evidence below; that has little bearing upon

our standard for reviewing this appeal. Because Sharon and John were

unsuccessful below, the applicable criterion is whether the circuit court’s findings

were manifestly against the weight of the evidence. See Frances v. Frances, 266
S.W.3d 754, 756 (Ky. 2008). To explain, a trial court’s factual findings are

reviewed for clear error. Reichle v. Reichle, 719 S.W.2d 442, 444 (Ky. 1986); CR3


3
    Kentucky Rule of Civil Procedure.

                                           -15-
52.01. A finding supported by substantial evidence is not clearly erroneous.

Moore v. Asente, 110 S.W.3d 336, 354 (Ky. 2003). Substantial evidence is that

which is “sufficient to induce conviction in the mind of a reasonable person.”

Rearden v. Rearden, 296 S.W.3d 438, 441 (Ky. App. 2009). Moreover, we must

give due regard to the family court’s opportunity “to judge the credibility of the

witnesses.” CR 52.01. On the other hand, statutory interpretation and application

of the appropriate standard to the facts are issues of law and, consequently, are

reviewed de novo. Hill v. Thompson, 297 S.W.3d 892, 895 (Ky. App. 2009).

             This, in turn, leads to Sharon’s and John’s final argument, and the

primary thrust of their appeal. They do not contest the circuit court’s assessment

that no evidence was adduced which demonstrated Steven’s refusal to allow them

visitation of D.C. and P.C. resulted in “substantial mental or emotional harm to the

minor children.” But, they contend that no such evidence was necessary.

             Sharon and John are incorrect. As discussed, the chief factor to be

considered in deciding a petition for non-parent visitation rights is the effect that

granting such rights would have upon the child’s relationship with his parents.

Troxel, 530 U.S. at 64, 120 S.Ct. at 2059. Here, Sharon and John do not contest

their relationship with Steven is currently acrimonious; indeed, from all indications

of the record, Sharon still has not apologized to Steven. Moreover, Sharon and

John do not dispute the circuit court’s determination in its December 16, 2019


                                         -16-
order—with which this Court fully agrees – that “with no apology forthcoming

from grandmother, [Steven’s] authority and respect is undermined in the eyes of

the children.”

             In light of that, and also in light of Steven’s undisputed fitness as a

parent, Sharon and John were thus required to present more than evidence merely

demonstrating “they spent time with [D.C. and P.C.] and attended holidays and

special occasions,” Walker, 382 S.W.3d at 872; or that they had “a close

relationship” or lived with D.C. and P.C. for a time. See Goodlett, 544 S.W.3d at

662. To properly oppose Steven’s fundamental liberty interest in the care, custody,

and control of his children, their quantum of proof required them to demonstrate

“something more—that [they] shared such a close bond [with D.C. and P.C.] that

to sever contact would cause distress to the child[ren].” Walker, 382 S.W.3d at

872. And, taken objectively, the circuit court paraphrased this principle when it

denied Sharon’s and John’s petition based upon the dearth of evidence indicating

Sharon’s and John’s lack of visitation had resulted in “substantial mental or

emotional harm to the minor children.”

             Absent any evidence that D.C. and P.C. have suffered distress from

Sharon’s and John’s lack of visitation – and Sharon and John cite none – the circuit

court’s denial of their petition cannot be considered manifestly against the weight

of the evidence or otherwise incorrect. Accordingly, we AFFIRM.


                                         -17-
          ALL CONCUR.



BRIEF FOR APPELLANTS:     BRIEF FOR APPELLEE, STEVEN
                          ANTHONY COX:
Earl Rogers III
Morehead, Kentucky        Darrell K. Ruark
                          Flemingsburg, Kentucky


                          BRIEF FOR APPELLEE, MIRANDA
                          ALLISON COX:

                          No brief filed.




                        -18-